 1

 2                                                                     JS-6
 3

 4

 5

 6

 7

 8

 9

10

11                               UNITED STATES DISTRICT COURT

12                              CENTRAL DISTRICT OF CALIFORNIA

13
     STEVEN B. KUPFERMAN, DMD, MD,                Case No.: 2:19-cv-06244-CJC (KS)
14   INC.,
                                                  ORDER ON STIPULATION OF
15                 Plaintiff,                     DISMISSAL OF ENTIRE ACTION
           v.                                     WITH PREJUDICE
16
     CIGNA HEALTH AND LIFE
17   INSURANCE CO. and DOES 1-10,
18                 Defendants.
19

20
           Based on the Stipulation of Defendant Cigna Health and Life Ins. Co.
21
     (“DEFENDANT”) and Plaintiff Steven B. Kupferman, DMD, MD, Inc., (“Plaintiff”),
22

23
           It is HEREBY ORDERED as follows:
24

25
           1. The above-entitled action, Case No. 2:19-cv-06244-CJC (KS) is dismissed in its
26
                entirety with prejudice pursuant to Federal Rule of Civil Procedure 41(a)(1);
27
                and
28
 1

 2

 3        2. Each party shall bear their own costs and fees.
 4

 5        IT IS SO ORDERED.
 6

 7
              December 3, 2019
     Dated: ____________________
 8                                              Hon.
                                                   n. Cormac J. Carney
                                                Judge,
                                                  d U  United States
                                                         it d St t DiDistrict
                                                                        t i tCCourtt
 9

10

11

12

13

14

15

16
17

18

19

20

21

22

23

24

25

26
27

28
                                              -1-
